Citation Nr: 1201466	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-48 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for headaches.

3.  Entitlement to a compensable evaluation for soft tissue strain of the left little finger.

4.  Entitlement to service connection for a respiratory disorder, to include obstructive sleep apnea, claimed as shortness of breath secondary to in-service environmental exposures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to April 1977, from February 2003 to April 2004, and from March 2006 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was also held open for a period of 15 days to afford the Veteran an opportunity to submit additional evidence.  Thereafter, in June 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to service connection for a respiratory disorder, to include obstructive sleep apnea, claimed as shortness of breath secondary to in-service environmental exposures, addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  Prior to November 20, 2009, service-connected headaches were manifested by less than frequent attacks averaging less than once in 2 months over the last several months. 

3.  From November 20, 2009, service-connected headaches were manifested by headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.

4.  Residuals of soft tissue strain of the left little finger are manifested by diminished left hand grip strength and dexterity, pain, mild weakness, and limitation of motion but do not result demonstrate ankylosis or any condition similar to amputation. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Prior to November 20, 2009, the criteria for a compensable rating for service-connected headaches have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2011).

3.  From November 20, 2009, the criteria for a 10 percent rating, but no higher, for service-connected headaches have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2011).

4.  The criteria for a compensable evaluation for residuals of soft tissue strain of the left little finger have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in September 2007, October 2007, and March 2008.  These pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in September 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

While the Veteran was not given a separate notice for his appeals for increased ratings for his service-connected PTSD and left little finger disabilities, the Board finds no prejudice as the Veteran had actual knowledge concerning the evidence necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  First, the September 2007 and March 2008 VCAA letters told the Veteran that he could substantiate an increased rating claim with evidence that his disability had worsened.  Next, the Veteran's representative has demonstrated such knowledge during the June 2011 hearing.  Finally, and of significant import, the Veteran's own hearing testimony in June 2011 demonstrated that he has actual knowledge that he could substantiate the claims with evidence of increased headache and left little finger symptoms. 

In short, the record shows that the Veteran has actively participated in presenting arguments in support of his increased rating claims and has in fact expressed his understanding of the information and evidence necessary to substantiate these issues.  The Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claims.

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records as well as VA treatment records.  Indeed, the record was held open for the express purpose of allowing the Veteran to submit the most up-to-date VA treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a hearing in front of the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence for the current appeals.

The Veteran was also provided with VA examinations in October 2007 (neurology), April 2008 (general medical), and May 2008 (hand).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims for compensable ratings for his service-connected headache and finger disabilities.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected headache and finger disabilities under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected headache and finger disabilities since the October 2007 and May 2008 VA examinations were conducted.  

The Veteran failed to report for a scheduled VA PTSD examination in April 2008.  With regard to claims for increased ratings, VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim shall be denied, without review of the evidence of record.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  In this case, the Veteran failed to appear to his scheduled PTSD examination in April 2008, did not provide good cause for his failure to report, and did not request that the examination be rescheduled.  However, as evidence of record contains VA treatment notes during the appeal period, the Board will proceed to evaluate his claim based on the evidence of record instead of summarily denying the Veteran's appeal. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Increased Rating Claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

I.  PTSD

The Veteran is currently evaluated as 30 percent disabling for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).



A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 30 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during the appeal period.  38 C.F.R. § 4.7.

VA treatment notes dated in October and December 2007 detailed complaints of depression and sleep impairment and listed findings of moderate depression and prolonged PTSD.  Individual process notes dated in December 2007 reflected diagnostic impressions of PTSD and GAF scores of 62 and 65.  Mental status findings were listed as appropriately attired, alert, oriented, relevant speech, dull affect with guarded emotions, good eye contact, intact recent/long term memory, no suicidal/homicidal ideations, anxiety, sadness at loss while recounting deployment experiences, and stable by the end of the session.

In his July 2009 notice of disagreement, the Veteran complained of night sweats, inability to interact in crowds, nightmares, and sleep impairment.

Additional VA treatment notes dated from January 2008 to June 2011 detailed continued findings of PTSD.  The Veteran was assigned GAF scores of 60 and 61.  Mental status findings of intact memory, flat or superficial affect, alert, oriented, well groomed, active, cooperative, anxious mood, insomnia, an isolated notation of anger/frustration, and depression.

During a June 2011 Board hearing, the Veteran reported that he suffered from sleep impairment, nightmares, marital problems, and depression.  

At no point during this appeal, did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms.  However, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability.

Evidence of record does not indicate that the Veteran has exhibited circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  The outcome of this decision does not rest on whether or not these symptoms were shown during the applicable period.  Rather, there absence along with a full review of the symptoms that were demonstrated, and attributed to the Veteran's PTSD, does guide the Board in determining the proper rating.

Further, while the Veteran has some documented symptoms of depressed and anxious mood with flattened affect, these symptoms have not been shown to affect him on a continuous basis.  In addition, and of significant probative value, the Veteran clearly testified that his disability had remained the same throughout the course of the appeal.  

The Board finds that a totality of the evidence reflected that the Veteran's PTSD signs and symptoms more nearly approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In fact, during the appeal period, evidence of record reflects that the Veteran maintained close relationships with family members and was shown to be employed fulltime.  Mental status findings reflected isolated complaints of memory impairment with relevant speech, grooming, and thought processes with no findings of panic attacks or impaired judgment.  Further, the assigned GAF scores ranging from 60 to 65 during this period is clearly indicative of mild to moderate symptomatology and mild impairment in social and occupational functioning due to service-connected PTSD.  Consequently, there is no basis for assignment of an evaluation in excess of 30 percent disabling for PTSD.



II.  Headaches

The Veteran is currently assigned a noncompensable rating for his service-connected headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100 (2011). 

When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2011).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  38 C.F.R. § 4.27 (2011).  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  Thus, the Veteran's service-connected headaches are rated according to the analogous condition of migraine headaches under Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraines headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating, while migraine headaches with less frequent attacks warrant the assignment of a noncompensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, p. 1523 (30th ed. 2003).   

I.  For the Time Period Prior to November 20, 2009

Evidence of record dated prior to November 20, 2009, does not show that the Veteran suffered from headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  

VA treatment notes dated in October 2007 detailed complaints of daily left temporal headaches with photophobia and phonophobia, listed findings of atypical migraine headaches, and showed that the Veteran was prescribed pain medication.  Later that month, headaches were noted to be less common and severe.  Records showed the use of prescribed medication in a smaller dose. 

In an October 2007 VA neurological disorders examination report, the Veteran complained of left periorbital throbbing headache pain that onset at 2 o'clock in the morning, waking with a headache every other day that was relieved by over the counter medication.  Duration of the headaches was noted to be a few hours with no associated aura, nausea, or vision loss.  Job impairment was reported as 75 percent and impairment of activities was reported as 80 percent.  He reported no history of migraine headaches.  It was noted that less than 50 percent of his headaches were prostrating.  Motor function and sensory examinations were noted to yield normal findings with mild tenderness in the left temporal area.  The examiner diagnosed headaches with no significant effects on the Veteran's usual occupation and mild to moderate effects on his usual daily activities. 

In his July 2009 notice of disagreement, the Veteran complained of extreme headaches with sensitivity to light and sound.

Additional VA treatment records detailed continued treatment for headaches.  In February 2008, the Veteran was noted to have improved headache syndrome as well as variants of a migraine without mention of intractability.  The Veteran's headaches were characterized as less severe and frequent with continued treatment with prescribed medications in an April 2008 VA treatment note.  In October 2008, the Veteran asserted that his headaches had started back and that he had resumed using prescribed medication for treatment as needed.  The examiner listed an assessment of stable headaches. 

During this time period, evidence of record indicated that the Veteran's service-connected headaches occurred near daily, involved pain in the left temporal area with photophobia and phonophobia, lasted only a few hours, were relieved by over the counter pain medication, and could not be considered prostrating.  In addition, during the bulk of this time period, the Veteran's headaches were noted to decrease in severity and frequency.  While the Veteran reported that less than 50 percent of his headaches were prostrating during the October 2007 VA examination report, the VA examiner specifically indicated that his service-connected condition had no significant effect on his occupation and only mild to moderate effects on his daily activities. 

Consequently, the criteria for the minimum, compensable rating under Diagnostic Code 8100 were not met during the time period prior to November 20, 2009. 

II.  For the Time Period from November 20, 2009

After a review of the evidence, the Board finds that the evidence does support the assignment of a 10 percent rating for the Veteran's service-connected headaches for the time period from November 20, 2009.  

The record contained normal VA CT brain scan and MRI findings dated in February 2009 and September 2010, respectively.  In a November 2009 VA treatment record, the Veteran asserted that he had been treated the month before for a severe headache.  He complained of variant headaches with no associated visual symptoms, aura, or nausea that sometimes force him to leave work.  In a December 2009 VA pain assessment, the Veteran continued to complain of chronic headaches with sharp and throbbing pain of intermittent frequency that were exacerbated by movement.  Pain was noted to affect his mood, general activity, normal work, ability to concentrate, and social interaction.  He reported that his head hurt while bending and that his job required bending.  

In March and September 2010, the Veteran complained of left frontal headaches that were not responsive to medication.  A December 2010 VA treatment note reflected an assessment of poorly controlled headaches with failed TCA (tricyclic antidepressants).  Different medications were prescribed.

During his June 2011 hearing, the Veteran reported that he suffered from attacks once or twice a month that bothered him at work.  He indicated that he had lost three days in the last six months and ten days during the last year. 

The Board finds that objective medical evidence of record as well as the Veteran's subjective complaints concerning his symptomatology contains findings of headaches with the frequency, duration, or intensity that more nearly reflect characteristic prostrating attacks averaging one in 2 months over the last several months.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's headache disability residuals more nearly approximate the level of impairment contemplated for a 10 percent rating under the applicable rating criteria.

However, based on the foregoing, the record does not document the severity or intensity of attacks required for an evaluation in excess of 10 percent during the time period from November 20, 2009.  The Veteran has complained of chronic headaches of intermittent frequency.  While he reported that he suffered from attacks once or twice a month that bothered him at work, he clearly indicated that he had lost ten days at work during the last year related to his headaches.
Without evidence of characteristic prostrating attacks occurring on average once a month over the last several months, the assignment of a rating in excess of 10 percent for the service-connected headaches during this time period is not warranted.  

III.  Soft Tissue Strain of the Left Finger

In a September 2008 rating decision, the RO continued a previously assigned noncompensable (zero percent) rating for the residuals of left little finger soft tissue strain pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5230 (2011).

Diagnostic Code 5230 mandates the assignment of a noncompensable evaluation even when there is limitation of motion of the ring or little finger.  Id.


Diagnostic Code 5227 provides a noncompensable evaluation for ankylosis of any finger other than the thumb, index finger, or middle finger.  This is the maximum schedular evaluation available under Diagnostic Code 5227.  However, the regulations also direct the Board to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Under Diagnostic Code 5156, amputation of the little finger with metacarpal resection and more than one-half the bone lost, is rated as 20 percent disabling for the major or minor hand.  A 10 percent rating is assigned for the major or minor hand for amputation of the little finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  In this case, the Veteran was noted to be right-hand dominant.  38 C.F.R. § 4.69.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

In an April 2008 VA general medical examination report, hand examination findings were listed as no impaired strength, ankylosis, thumb disorder, or gap between any finger and the proximal transverse crease of hand on maximal flexion of the finger.

In a May 2008 VA hand, thumb, and fingers examination report, the Veteran complained of left 5th finger soft tissue strain with history of left hand overall decrease in hand strength and hand dexterity.  He further reported left little finger symptoms of pain, limited motion, swelling, deformity, weakness, and stiffness.  Severe flare-ups of the left little finger joints were noted to occur every one to two months for a duration of one to two days with a reported 100 percent additional limitation of motion or other functional impairment during flare-ups.  Physical examination findings were listed as no amputation, ankylosis, or deformity of the joints, mild decrease in dexterity, and a gap of less than one inch (between thumb pad and tips of fingers on attempted opposition of thumb to fingers as well as between finger and proximal transverse crease of the hand on maximal flexion of finger).  The examiner noted mild weakness (4/5) of the 5th digit when pushing and pulling his finger and indicated that the finger was not used for twisting.  He reported that the Veteran was right handed and did not use the service-connected digit for twisting, probing, writing, or expression. 

Left little finger active range of motion findings detailed that there was limitation of motion in the proximal interphalangeal, distal interphalangeal, metacarpal-phalangeal joints with objective evidence of painful motion (specified in degrees) but no additional loss of motion on repetitive use of the joint.  X-ray findings of the left hand were listed as normal.  The examiner diagnosed left 5th finger soft tissue strain with limited range of motion and pain.  He noted that there were moderate effects on the Veteran's usual daily activities and significant effects on the Veteran's usual fulltime occupation as an aircraft mechanic, including decreased mobility, decreased manual dexterity, and pain.  

In his July 2009 notice of disagreement, the Veteran complained of problems with his left pinkie finger, including being painful on cold nights, inability to bend it, that it highly affected his grip, and that it interfered with his work.

During his June 2011 hearing, the Veteran reported that he received no current treatment, that his finger swelled, that it was difficult for him to use it with tools at work, that he had loss grip strength, and that he could touch all his other fingers to his palm.

Based on the foregoing, the Veteran is already receiving the maximum scheduler rating available for his service-connected residuals of left little finger soft tissue strain under Diagnostic Code 5230.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2011).  The Board has considered the Veteran's left little finger disability under other pertinent criteria, but finds none that would avail the Veteran of a higher rating.  Here, there is no indication of amputation or ankylosis of the ring or little finger, or impairment analogous thereto, to warrant consideration of the provisions of Diagnostic Codes 5156 and/or 5227 in this case.  Evidence of record clearly showed that he still has function in his left little finger. 

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  Moreover, as noted above, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  However, under the rating schedule, no minimal compensable rating is listed for the minor little finger joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case. 

Moreover, when a disability is assigned the maximum rating for loss of range of motion under the applicable diagnostic code (in this case zero percent), application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extraschedular basis. 

Finally, other diagnostic codes for finger disabilities that provide a compensable rating are not more appropriate because the facts of the case do not support their application at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219 (unfavorable ankylosis of multiple digits), Diagnostic Codes 5220-5222 (favorable ankylosis of three or more digits), Diagnostic Codes 5224-5227 (ankylosis of individual digits), Diagnostic Codes 5228-5229 (limitation of motion of individual digits). The evidence of record simply does not demonstrate ankylosis or that any of the other digits of his left hand have been impacted by his service-connected disability at this time.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable disability rating for service-connected left little finger soft tissue strain residuals.  As such, the appeal is denied.

IV.  Additional Considerations for All Claims

The Veteran also submitted multiple written statements as well as hearing testimony discussing the severity of his service-connected PTSD, headache, and left finger disabilities.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased PTSD, headache, and left finger symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the statements from the Veteran and his family are inconsistent with the evidence of record, the Board finds their assertions of increased PTSD, headache, and left finger symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of any additional increased PTSD, headache, and left finger symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to an evaluation in excess of 30 percent for PTSD, entitlement to compensable evaluation for service-connected headaches prior to November 20, 2009, and entitlement to a compensable evaluation for the left little finger disability must be denied.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As noted above, entitlement to a 10 percent evaluation for headaches is warranted, for the time period from November 20, 2009.

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD is denied.

Entitlement to a compensable evaluation for headaches prior to November 20, 2009, is denied. 

Entitlement to a 10 percent evaluation for headaches is granted, subject to the regulations governing the payment of monetary awards, for the time period from November 20, 2009.

Entitlement to a compensable evaluation for soft tissue strain of the left finger is denied.



REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a respiratory disorder, to include obstructive sleep apnea, claimed as shortness of breath secondary to in-service environmental exposures, is warranted.

A September 2006 service clinical record listed an impression of bronchitis.  An August 2007 Report of Medical Assessment detailed complaints of shortness of breath secondary to exposure to burning trash, smoke, and industrial pollution while deployed from 2006 to 2007. 

Post-service VA treatment notes dated in October 2007 detailed complaints of shortness of breath as well as showed clear lung findings.  In February 2008, the Veteran also submitted a copy of an Air Force Memorandum discussing burn pit health hazards in Iraq.

In an April 2008 VA general medical examination report, the Veteran complained of shortness of breath that onset in 2006 and upon return from Iraq deployment in August 2007.  In an April 2008 VA respiratory disorders examination report, the Veteran complained of occasional dyspnea on moderate and severe exertion.  The VA examiner listed a diagnosis of minimal obstructive lung defect, etiology unknown.  Additional VA treatment notes dated from 2008 to 2011 reflected findings of obstructive sleep apnea. 

During his June 2011 hearing, the Veteran asserted that he had received VA treatment for sleep apnea and had suffered from shortness of breath since exposure to smoke and burn pits during his deployment to Iraq in 2006.  

In light of the cumulative record discussed above, the RO should arrange for the Veteran to undergo an examination to determine the nature and etiology of his claimed respiratory disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claims file also reflects that the Veteran has received medical treatment for his claimed respiratory disorder from the VA Medical Center (VAMC) in Montgomery, Alabama, and the VA Outpatient Clinic (VAOPC) in Pensacola, Florida; however, as the claims file only includes records from those facilities dated up to June 2011, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records pertaining to the claimed respiratory disorders, to include obstructive sleep apnea, from the Montgomery VAMC and Pensacola VAOPC, for the period from June 2011 to the present.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the nature and etiology of his claimed respiratory disorder, to include obstructive sleep apnea.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed respiratory disorder (to include obstructive sleep apnea) either began during or was otherwise caused by the Veteran's military service, to include claimed in-service environmental exposures.

In doing so, the examiner should acknowledge and discuss the in-service complaints of shortness of breath, statements from the Veteran asserting the continuity of symptomatology since service, the April 2008 VA examination findings, and the findings in the post-service VA treatment records on file.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in February 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


